IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LEMUEL L. COLE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3709

MONICA STINSON AAG,

      Appellee.


_____________________________/

Opinion filed August 9, 2017.

An appeal from the Circuit Court for Leon County.
John Cooper, Judge.

Lemuel L. Cole, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Carrol Y. Cherry, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, MAKAR, and JAY, JJ., CONCUR.